                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


UNITED STATES OF AMERICA


              VS.                                 CASE NO: CR 118-005


CHARLIE EDWARD MOBLEY,JR.

                                         ORDER


       The defendant, Charlie Edward Mobley, Jr., is in the custody of the Bureau of Prisons.

Surety, Malintha Heath Walker, has requested the return of the $900.00 cash security posted on

the defendant's $15,000.00 bond.

       IT IS HEREBY ORDERED that the cash collateral in the amount of $900.00 posted

by Malintha Heath Walker for the defendant, plus all accrued interest thereon, be returned to

Malintha Heath Walker at 3646 Madrid Drive North, Augusta, GA 30906.

       This _^_2^ay ofJanuary 2020 at Augusta, Georgia.


                                                          J. RANDAL HALL,CHIEF
                                                  fITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA
